                  Case 1:19-cr-10154-WGY Document 48 Filed 05/18/20 Page 1 of 7




                                                                   AMENDED JUDGMENT IN A CRIMINAL CASE
                         v.


Date of Original Judgment:
                              (Or Date of Last Amended Judgment)
Reason for Amendment:




THE DEFENDANT:




Title & Section         Nature of Offense                                        Offense Ended   Count
Case 1:19-cr-10154-WGY Document 48 Filed 05/18/20 Page 2 of 7




                      IMPRISONMENT




                          RETURN
Case 1:19-cr-10154-WGY Document 48 Filed 05/18/20 Page 3 of 7




                              SUPERVISED RELEASE




                             MANDATORY CONDITIONS




     (check if applicable)
                                                           (check if applicable)
                                                                                   et seq

                                            (check if applicable)
                                          (check if applicable)
                     Case 1:19-cr-10154-WGY Document 48 Filed 05/18/20 Page 4 of 7




                             STANDARD CONDITIONS OF SUPERVISION




U.S. Probation Office Use Only

                                                                   Overview of Probation and Supervised
Release Conditions
Case 1:19-cr-10154-WGY Document 48 Filed 05/18/20 Page 5 of 7




         SPECIAL CONDITIONS OF SUPERVISION
                      Case 1:19-cr-10154-WGY Document 48 Filed 05/18/20 Page 6 of 7




                                  CRIMINAL MONETARY PENALTIES


                    Assessment       JVTA Assessmen       Fine                          Restitution
TOTALS          $                                     $                             $


                                                          Amended Judgment in a Criminal Case




Name of Payee                    Total Loss**                Restitution Ordered                 Priority or Percentage




TOTALS
    Case 1:19-cr-10154-WGY Document 48 Filed 05/18/20 Page 7 of 7




                    SCHEDULE OF PAYMENTS


A




B

C


D



E


F




                             (including defendant number)
